UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CINQUE DONALDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00220-CCB-1)


Submitted:   January 25, 2011               Decided:   February 22, 2011


Before MOTZ and     SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas J. Saunders, LAW OFFICES OF THOMAS J. SAUNDERS,
Baltimore,  Maryland,  for  Appellant.  Kwame  Jangha  Manley,
Assistant United States Attorney, Thiruvendran Vignarajah,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cinque       Donaldson     pleaded    guilty    to     three    counts       of

possession with intent to distribute cocaine base, in violation

of   21     U.S.C.     § 841(a)      (2006);      possession       of   a    firearm       in

furtherance     of     a    drug   trafficking      crime,     in    violation      of     18

U.S.C. § 924(c) (2006); and possession of a firearm after having

previously been convicted of a crime punishable by a term of

imprisonment     exceeding         one    year,    in     violation     of    18    U.S.C.

§ 922(g)(1) (2006).           The district court sentenced Donaldson to a

total of 300 months of imprisonment and he now appeals.                                   His

appellate     attorney       has    filed   a     brief    pursuant     to    Anders       v.

California,      386       U.S.    738    (1967),       questioning         whether       the

district court erred in denying Donaldson’s suppression motion

and whether Donaldson should be allowed to withdraw his guilty

plea.       Donaldson has filed a pro se brief raising additional

issues. *    Finding no error, we affirm.

              Counsel first argues that the district court erred in

denying      Donaldson’s       suppression         motion.          However,       when    a

defendant enters a voluntary guilty plea, he waives his right to

challenge      antecedent,         nonjurisdictional         errors     not    logically

inconsistent with the establishment of guilt.                       See Menna v. New


     *
       We have considered the issues raised in Donaldson’s pro se
brief and conclude they lack merit.



                                            2
York, 423 U.S. 61, 62-63 (1975); Tollett v. Henderson, 411 U.S.

258, 267 (1973) (when defendant pleads guilty voluntarily, he

waives    challenges         to    deprivations       of    constitutional        rights

occurring prior to guilty plea).

               Prior   to    accepting      a     guilty    plea,    a    trial   court,

through colloquy with the defendant, must inform the defendant

of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.                  Fed. R. Crim. P. 11(b).           The

court also must determine whether there is a factual basis for

the plea.       Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).       The purpose of the Rule 11 colloquy is to ensure

that     the    plea    of        guilt    is     entered    into        knowingly   and

voluntarily.       See United States v. Vonn, 535 U.S. 55, 58 (2002).

Because Donaldson did not move in the district court to withdraw

his guilty plea, any error in the Rule 11 hearing is reviewed

for plain error.            United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002).

               We have thoroughly reviewed the record and conclude

that the district court conducted a complete Rule 11 colloquy

and that Donaldson’s plea of guilty was knowing and voluntary.

Therefore,       Donaldson        waived    any     challenge       to    the   district

court’s denial of his suppression motion.

                                            3
              Counsel    next    questions       whether    Donaldson    should    be

allowed to withdraw his guilty plea and enter a plea of guilty

to only one count.         However, we have concluded that Donaldson’s

guilty plea was knowing and voluntary.                 Our review of the record

further reveals that there is no basis upon which Donaldson can

withdraw his plea of guilty to the charges.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      Accordingly, we affirm the judgment of the district

court   and     deny    counsel’s       motion    to   withdraw.        This    court

requires that counsel inform Donaldson, in writing, of the right

to petition the Supreme Court of the United States for further

review.       If Donaldson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move     in    this    court    for   leave   to    withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Donaldson.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the    court    and     argument    would    not   aid    the

decisional process.

                                                                            AFFIRMED




                                           4